Citation Nr: 1605965	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-22 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than July 31, 2009, for the award of service connection for sciatica, right.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  That rating decision granted service connection for sciatica, right, effective July 31, 3009.



FINDING OF FACT

Service connection for sciatica, right, was denied in a February 1973 rating decision; the Veteran did not perfect an appeal of that rating decision.  The application to reopen service connection for sciatica, right, was received on July 31, 2009.


CONCLUSION OF LAW

The claim for an effective date earlier than July 31, 2009, for the award of service connection for sciatica, right, is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding VA's duty to notify, in September 2009, the RO sent a letter to the Veteran providing the notice required for his claim of service connection for sciatica, right.  Benefits were subsequently granted, and the Veteran appealed the effective date assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490   (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128   (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

With respect to VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any further outstanding records to be obtained prior to adjudication of the instant claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99   (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.  

In this instance, the Veteran filed his initial claim for service connection for sciatica, right, in September 1972.  Service connection for sciatica, right, was denied in a February 1973 rating decision.  In June 1973, the Veteran submitted a statement seeking reconsideration of the February 1973 rating decision.  In June 1973, the RO responded that reconsideration of the February 1973 rating decision was not warranted as the Veteran did not submit new evidence, which may have served as a basis for reconsidering the claim.  Indeed, the RO explained that the Veteran's June 1973 letter was duplicative of evidence considering in the February 1973 rating decision, which denied service connection for sciatica, right.  The Veteran expressed no dissatisfaction with the June 1973 determination that reconsideration was not warranted. 

The Board also notes that the Veteran's June 1973 letter cannot be construed as a notice of disagreement to the February 1973 rating decision.  Indeed, the Veteran's statement is general in nature and does not express both his dissatisfaction with the result and a desire to contest the result.  See 38 C.F.R. § 20.201 (2015).  In Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.   Accordingly, the June 1973 statement did not, therefore, constitute a notice of disagreement.  Thus, the February 1973 rating decision is final as the Veteran did not perfect an appeal of that decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1104 (2015).

Since the February 1973 rating decision became final, it is not subject to revision in the absence of clear and unmistakable error (CUE). 38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  

The Board acknowledges the Veteran's arguments that the February 1973 rating decision contained CUE.  Specifically, the Veteran argues that VA should have obtained certain treatment records prior to rendering a decision in February 1973.  See September 2011 Notice of Disagreement; January 2012 Argument of Veteran; August 2013 Substantive Appeal.  Specifically, the Veteran argues that had VA obtained certain records, which purportedly showed sciatica, presumptive service connection would have been warranted and the February 1973 rating decision would have granted service connection for sciatica, right.  See January 2012 Argument of Veteran.  However, the failure to obtain those records-a deficiency with VA's duty to assist-cannot constitute CUE as a matter of law.  See 38 C.F.R. § 20.1403(d)(2) (one example of a situation that is not CUE is "Duty to Assist. The Secretary's failure to fulfill the duty to assist"); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, factually correct in all other respects, is not clearly and mistakably erroneous").

Thus, while the Board understands the Veteran's argument that had VA obtained certain records prior to the February 1973 rating decision, service connection may have been warranted, a failure in the duty to assist cannot constitute CUE.  As such, the Board concludes that the Veteran has not raised a viable CUE claim with respect to the February 1973 rating decision.  Therefore, the prior final decision is a legal bar to an effective date prior to the date of that decision.

The date of receipt of the instant claim to reopen is July 31, 2009.  There is no evidence or correspondence in the record that was received between the February 1973 rating decision and the July 31, 2009, claim to reopen indicating a desire to file a new claim for service connection for sciatica, right.  Therefore, July 31, 2009 (the date of the reopened claim), is the earliest possible (and appropriate) effective date for the grant of service connection for sciatica, right, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to July 31, 2009, for the grant of service connection for sciatica, right.  The February 1973 rating decision that denied service connection for sciatic, right, became final and did not contain CUE.  The Veteran sought to reopen service connection on July 31, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than July 31, 2009, for the award of service connection for sciatica, right, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


